Goulak, J.
The action was brought to recover damages alleged to have been sustained, in consequence of the negligence of the defendant, and resulting in an injury to the plaintiff and to his hórse and wagon. The witnesses of the parties differ widely as to how the accident occurred, and the whole case was> submitted to the jury in a charge entirely acceptable to the counsel, as no exception appears thereto upon the record, nor has the appellant cited any authority in his brief, which calls for an interference by us with the result reached at the Trial Term. In fact all of the questions discussed by.him in his brief are questions which were submitted to the jury, and which it was peculiarly their province to determine.
We are not able to find in the record any errors which call *849for a different determination than that reached, and the judgment and order appealed from must therefore he affirmed, with costs.
Fitzsimons, Oh. j., concurs.
Judgment and order affirmed, with costs.